Citation Nr: 1401814	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a cerebrovascular accident induced by Premarin, prescribed by VA Medical Center staff in Oklahoma City, Oklahoma, in 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was afforded a Board hearing, held by the undersigned, in November 2011.  A copy of the hearing transcript (Transcript) is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the appeal must be remanded for further development.  

In this case, the record indicates that the Veteran reported to VA in March 2002 in order to discuss hormone replacement therapy (HRT), as the intervals between menses became longer (3 months) and severe hot flashes were present.  She was prescribed Prozac for mood changes, and the risks of HRT were explained, to include a small risk of thrombosis secondary to her significant smoking history.  Estrogen/Premarin (0.625) and Provera (2.5) were administered, to be taken continuously.  The Premarin dosage was not increased through July 2002, at which time the Veteran was diagnosed with a right carotid thrombus, right-sided high-grade carotid stenosis, and right eye amaurosis fugax.  HRT was discontinued the following day.  It was noted that the Veteran was a chronic smoker (55+ years) with a usage rate of 1.5 packs per day.

In November 2011, the Veteran testified that, at the time she initially sought treatment, her hot flashes were mild.  Though, she also stated that, "it seemed extreme to me 'cause I could go from minus thirty to a hundred and ten it felt like."  See Transcript, p. 8.  Following her stroke, she stated that she suffered from immediate amnesia.  She asserted that she still suffered from short-term memory loss.  While the record indicated that risk factors were discussed, the Veteran testified that her smoking history was not discussed at that time.

To establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show:  (1) Disability or additional disability; (2) that VA treatment was the cause of that disability; and (3) that there was an element of fault on the part of VA in providing the treatment, or that the disability resulted from an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care to the veteran's condition after such care has stopped.  38 C.F.R. § 3.361(b) (2013).  The Board notes that actual causation is required.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care and that the veteran has an additional disability does not establish cause.  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment, it must be shown that such care caused the Veteran's additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d) (2013).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Taking into account the medical and lay evidence of record, the claim should be remanded for an appropriate VA examination to determine whether any current/additional disability is etiologically-related to VA medical treatment.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination.  The examiner must review the claims file and must note that review in the report.  The examiner should discuss the Veteran's statements in support of her claim and prior VA medical evidence of record, to include VA outpatient treatment reports from 2002.  The rationale for the requested opinion should be provided.  The examiner should address the following:

A. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has current, chronic disability (or additional chronic disability), to include claimed residuals of cerebrovascular accident, caused by VA treatment (specifically HRT treatment in the form of Premarin) as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, including furnishing Premarin for hormonal treatment?  In answering this question, also include a discussion of the severity of the Veteran's symptoms at the time that the medication was prescribed, as well as the dosage level.

B. If the response to question (A) is negative as to current chronic disability (or additional chronic disability), to include claimed residuals of cerebrovascular accident, due to VA fault, is there current chronic disability (or additional chronic disability) caused by VA treatment that is due to an event not reasonably foreseeable?  Again, a discussion of dosage and symptomatology would be helpful.  If this matter cannot be medically determined without resort to mere conjecture, that should be noted in the report.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

